This cause is before us on petition for alternative writ of mandamus to coerce the Governor of Florida to countersign a warrant drawn by the Comptroller on the State Treasurer to pay to the relator the salary due him by the State of Florida under the provisions of Chapter 13887, Acts of 1929, as amended by Chapter 16997, Acts of 1935, in the sum of $1770.80.
The validity of relator's claim was tested in mandamus proceedings in this Court, see State, ex rel. Axleroad v. Lee,132 Fla. 512, 181 So. 9, and the Comptroller, as respondent therein, was ordered to draw his warrant, or warrants, for the amount due the relator at the date of institution of that suit.
The Comptroller complied with that order and drew and signed four warrants on the State Treasurer for the sum of $208.33 each and one warrant for $104.16, and presented the same to the Governor to be countersigned under the provision of Section 24, Article IV of the State Constitution. Sec. 135 R.G.S., 165 C.G.L.
The Governor declined to countersign the warrants and this petition in mandamus was filed in this Court.
The validity to the petitioner's claim, at least to the amount for which the Comptroller was required to draw his warrants and in the amount for which he has drawn his warrants in compliance with the judgment, supra, has been finally and affirmatively adjudicated.
The Judiciary is without power to direct or coerce the Governor in the exercise of any administrative function. See State v. Drew, 17 Fla. 67.
The Supreme Court may only advise the Governor concerning his duty in regard to his executive powers and duties *Page 498 
when requested by him so to do under the provisions of Section 13, Article IV of the Constitution.
So the petition for alternative writ of mandamus must be denied.
So ordered.
TERRELL, C.J., and WHITFIELD, BROWN, BUFORD, CHAPMAN, and THOMAS, J.J., concur.